Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10 and 13-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Twining et al (‘913).
Per claim 1, Twining et al discloses a fish finder that includes a computer (col. 9, line 65) programmed to define and function as an image recognition unit (col. 10, lines 10-35) to perform an image recognition process on image data outputted by a camera (see col. 13, lines 65-67) to recognize a characteristic image implying presence of a fish shoal (col. 15, lines 27-44), and a detection result output unit (see Fig. 6) to process a result of the recognition by the image recognition unit and output a detection result.
Per claims 2, 4 and 5, see col. 15, lines 27-44.
Per claims 3, 13, 14, 15, 16 and 17, see Fig. 1.
Per claims 6 and 7, see col. 3, lines 25-38.
Per claim 10, see col. 3, line 54 – col. 4, line 20.
Per claims 18-24, see Fig. 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Twining et al (‘913) in view of Bonutti et al (‘049).
 	Per claims 9 and 11, Bonutti et al (see paragraph 0040) teaches that fish finder detection results can offer insight on the types or kinds of fish that are likely to be found at various locations in the body of water.  
	Therefore, in view of Bonutti et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the AI detection result output of Twining to also provide results on the kinds or type of fish contained in the body of water.

6.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Twining et al (‘913) in view of Bonutti et al (‘049) or Hamidiasl (WO2018/084717A2).
Per claim 12, Bonutti et al (see paragraph 0036) and Hamidiasl (see page 4, line 24) each teaches that 360-degree cameras for providing a 360 degree image data of the surface of the water is known in the art of fishing systems such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the camera of Twining to a 360 degree camera.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0060 and Fig. 2, box 232 denote a fish shoal behavior prediction unit.  However, the specification does not describe how the fish shoal behavior is predicted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl